Citation Nr: 1725472	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Service connection for hypertension. 

2.  Service connection for kidney disease to include kidney failure as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from July 1982 to December 1982 with the Alabama Army National Guard, with additional currently unverified periods of National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
A Notice of Disagreement was received in July 2009.  In April 2011, a Statement of the Case was issued, and in June 2011, the Appellant filed his substantive appeal (via a VA Form 9).  In February 2017, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in Montgomery, Alabama.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.






REMAND

Remand is warranted in order to verify the appellant's periods of active duty for training (ACDUTRA) and /or inactive duty for training (INACDUTRA)with the Alabama Army National Guard.  In part, the Appellant asserts that he was in Korea during this service.  Upon remand, additional efforts to obtain all available personnel records and service treatment records and complete any other development based on the results of these directives.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency, to verify the specific dates of the Appellant's active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA).  All records/responses received should be associated with the claims file. 

2.  Based on the above, all available personnel records and service treatment records for the identified periods of service should be obtained.

3.  With any needed assistance from the appellant, seek documentation and any relevant records regarding the Appellant's report of hospitalization in Korea during a period of service.  The Veteran has reported that this occurred between February 1986-March 1986.  If no such documentation can be found, the AOJ should specifically document the attempts to seek this evidence and the results of these efforts.

4.  Complete any other development indicated by the results of the above development.

5.  Readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Appellant and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate actions must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Appellant's appeal.  38 C.F.R. § 20.1100(b) (2016).



